Citation Nr: 1343503	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-11 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February to 
April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This issue was remanded in September 2012 for further development.  The Veteran received a hearing before the undersigned Veterans Law Judge in August 2013 in conjunction with this claim.


FINDINGS OF FACT

The evidence is at least in equipoise as to the question of whether the Veteran's current left eye disability is related to service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, his left eye disability is etiologically related to his service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Furthermore, in light of the fully favorable decision below, the Board finds that any error in complying with VCAA would be harmless.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009). 

The Veteran's service treatment records show that he was seen on March 17, 1969 for a complaint of poor visual perception while rope climbing, and a shooting pain below his left eye.  At that time, the Veteran was diagnosed with myopia, and indicated that this existed prior to enlistment.  A March 1969 medical board determined that the Veteran had no unfitting physical disability incurred or aggravated by medical service.

A statement from the Veteran's wife indicates that she has witnessed him have problems with left eye blindness.

A letter dated August 2009 from a private physician is also of record.  It indicates that the Veteran underwent blunt trauma to his left eye in service, and that he now had developed a complicated retinal detachment and macular hole in the left eye.  The examiner indicated that, in his opinion after reviewing the record, these conditions were more likely than not to have been caused by his previous in service trauma.

A letter from a private physician dated July 2013 indicates that the Veteran had cataract surgery in his left eye in 2005, and a subsequent surgery for retinal detachment in 2006.  Despite these surgeries, he has lost vision in the left eye.  With glasses, his best corrected visual acuity is 20/100.  The examiner opined that retinal detachments can be associated with blunt trauma which the Veteran reports experiencing in his left eye in 1969 when he fell off a rope.  The physician indicated there was no surgical procedure or refractive adjustment that would improve his left eye beyond its current status.

At the Veteran's videoconference hearing in August 2013, the Veteran described the injury to his eye in service when he fell off a rope, and indicated he had essentially no problems with his eye prior to service.  He reported consistent problems with his left eye since service.

The Board notes that the Veteran has been consistent in reporting that he injured his eye in service.  While the Board does not doubt that the Veteran may have had some pre existing near sightedness, the Board is of the opinion, considering the Veteran's statements of record and his hearing testimony, as well as the medical opinion evidence of record, that the evidence is at least in equipoise as to the question of whether the Veteran sustained a left eye injury in service.  As such, the Board finds that it should resolved all doubt in favor of the Veteran, and service connection is therefore warranted for the residuals of a left eye injury.


ORDER

Entitlement to service connection for residuals of a left eye injury is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


